Citation Nr: 0833117	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for serotonin syndrome, 
to include as secondary to multiple sclerosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a generalized 
anxiety disorder, and if so, whether the veteran is entitled 
to service connection for a generalized anxiety disorder.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Tennessee.

The issue of service connection for a generalized anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Serotonin syndrome is not related to service or a 
service-connected disability.

2.  An October 2001 rating decision denied the claim of 
entitlement to service connection for a generalized anxiety 
disorder.

3.  Evidence pertaining to the veteran's generalized anxiety 
disorder received since the October 2001 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for serotonin syndrome was not 
incurred in or aggravated by service, and is not the result 
of any service-connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(b), 
3.306, 3.307, 3.310 (2007).

2.  The RO's October 2001 decision that denied service 
connection for a generalized anxiety disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  Evidence received since the October 2001 rating decision 
is new and material, and the veteran's claim for service 
connection for a generalized anxiety disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in August 2004 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in February 2007, the 
regional office provided the veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records and service medical records.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Serotonin Syndrome 
to Include as Secondary to Multiple Sclerosis

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The veteran is claiming entitlement to service connection for 
serotonin syndrome as secondary to multiple sclerosis.  The 
service treatment records have been reviewed; these do not 
include any complaints relating to symptoms of serotonin 
syndrome.  In a letter dated March 2005, a private doctor 
stated the veteran has serotonin syndrome, which has 
increased in severity.  However, there is no medical evidence 
linking the diagnosis to service.   Consequently, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for serotonin syndrome.  

Furthermore, medical evidence does not show that serotonin 
syndrome was either caused by or aggravated by a service-
connected disability.  Therefore, service connection for 
serotonin syndrome as secondary to multiple sclerosis cannot 
be established because multiple sclerosis is not a service-
connected disability.  

Finally, here the veteran must be presumed to have been sound 
at entrance onto active duty since no conditions, symptoms, 
or complaints of serotonin syndrome were noted on his October 
1951 entrance examination.  Moreover, as noted above, there 
was no indication of any complaints about this syndrome or 
its symptoms during service.  Therefore, his post-service 
statements that the symptoms of this syndrome were present 
prior to service and were made worse by his service are not 
supported by the objective evidence of record.  As a 
consequence, the opinions of the private physician indicating 
that such a syndrome preexisted service and were aggravated 
by that service are likewise unsupported by the evidence.  In 
conclusion, service connection on the basis of aggravation of 
a preexisting condition cannot be awarded.

The Board considered the veteran's arguments in support of 
his assertions that he suffers from serotonin syndrome that 
is related to service.  However, the veteran's opinion alone 
cannot create the link between his current symptoms and 
experiences during service.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Generalized 
Anxiety Disorder

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for a generalized 
anxiety disorder was denied by an October 2001 rating 
decision, at which time the RO found that there was no 
evidence of complaints, treatment, findings or diagnosis of a 
psychiatric disorder during service, and no evidence that the 
veteran incurred an anxiety disorder during active military 
service or that he permanently aggravated a pre-existing 
anxiety disorder while on military duty.  The veteran was 
notified of his right to appeal that decision in October 
2001.  The veteran did not file a timely notice of 
disagreement with that rating decision, and accordingly, the 
October 2001 rating decision became final when the veteran 
did not perfect his appeal within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
veteran's claim for service connection for a generalized 
anxiety disorder may only be reopened if new and material 
evidence is submitted.

In this instance, since the October 2001 rating decision 
denied the claim on the basis that the evidence did not show 
that the veteran incurred an anxiety disorder during active 
military service or that he permanently aggravated a pre-
existing anxiety disorder while on active military duty, the 
Board finds that new and material evidence would consist of 
medical evidence refuting these findings.

Additional evidence received since the October 2001 rating 
decision consists of numerous VA outpatient and private 
treatment records documenting the post-service treatment and 
evaluation of the veteran's anxiety disorder.  Specifically, 
in an opinion from Dr. U. of the Pine Belt Mental Healthcare 
Resources, dated June 2003, the doctor opined that the 
veteran's anxiety disorder might have been exacerbated during 
his time in service.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for a generalized anxiety 
disorder.  38 C.F.R. § 3.156(a).  The Board determines that 
the claim of service connection for a generalized anxiety 
disorder is reopened.

The Board has reopened the claim of service connection for 
generalized anxiety disorder, and is remanding the claim, as 
will be discussed subsequently.  The Board has not taken any 
adverse action on the claim, and any deficiencies regarding 
duties to notify and to assist the veteran that may exist in 
this case are not prejudicial to the veteran at this time.


ORDER

Service connection for serotonin syndrome is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a generalized 
anxiety disorder; to this extent, the appeal is granted.


REMAND

The claim of service connection for a generalized anxiety 
disorder has been reopened.  In light of the evidence 
presented, additional clinical information is necessary.  VA 
has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The veteran asserts his generalized anxiety disorder was 
incurred or aggravated during service.  The RO stated in the 
October 2001 rating decision that service medical records 
were negative for evidence of a psychiatric disorder and 
there was no record that the veteran was seen in service for 
psychiatric complaints.  However, service medical records 
reflect consultation with the doctor in December 1951 for 
complaints of nervousness after going to bed, and the veteran 
was diagnosed with an anxiety reaction.  He was prescribed 
sodium amytol, and returned to duty.  

A remand is required in order to afford the veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The types of types of evidence that indicate a current 
disability may be associated with military service include 
credible evidence of continuity and symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon, 
supra, at 83.

VA hospital records indicate that the veteran does currently 
have a generalized anxiety disorder.  Service medical records 
also indicate that the veteran suffered symptoms that could 
possibly indicate an anxiety disorder during service in 1951.  
However, due to the lack of a medical opinion, there is not 
sufficient evidence to render a decision on service 
connection.  Given the VA's duty to obtain a VA examination 
where the evidence indicates that the claimed disability may 
be associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 
38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination 
for generalized anxiety disorder.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's generalized anxiety 
disorder had its onset during service, or 
is in any other way causally related to 
his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

2.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


